                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                          CV No. 17-1234 RB/CG

$71,000 IN U.S. CURRENCY,

             Defendant-in-rem, and

JUSTIN MURPHY,

             Claimant.

              ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Tuesday, May 28,

2019 at 2:30 p.m. Parties shall call Judge Garza’s AT&T line at (877) 810-9415, follow

the prompts, and enter access code 7467959 to be connected to the proceedings.

      IT IS SO ORDERED.



                                 ______________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
